--------------------------------------------------------------------------------

MUTUAL RELEASE

KNOW ALL MEN BY THESE PRESENTS that Lithium Exploration Group Inc. (“LEXG”), a
Nevada company, and Beeston Enterprises Ltd. (“Beeston”), a Nevada company
(collectively, the “Parties”) for payment of CDN$54,623.65 and the issuance of
200,000 restricted shares of common stock in LEXG (the “Settlement Shares”) to
Beeston, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by each party, agree as follows:

1.      Each party hereby remises, releases and forever discharges each other
and their respective assigns, directors, officers, shareholders, employees and
servants, and, where applicable, the heirs, executors, administrators,
successors and assigns of each other from any and all manner of action and
actions, cause and causes of action, suits, debts, dues, sums of money, claims,
demands and obligations whatsoever, at law or in equity, which each party may
have had or now have or which their assigns, receivers, receiver-managers,
trustees, affiliates, and, where applicable, the heirs, executors,
administrators, successors and assigns of each other hereafter can, shall or may
have existing up to the present time by reason of any matter cause or thing
whatsoever relating to or arising out of the relationship between the parties
relating to, arising out of or in connection with any and all dealings between
the parties up to and including the date of this Mutual Release.

2.      Notwithstanding the above provision and for greater clarification, this
Mutual Release does not bar any claims that may arise from facts that occur
after the date of this Mutual Release.

3.      It is understood and agreed that neither of the Parties shall commence
or continue any claims or proceedings against anyone in respect of anything
hereby released which may result in a claim or proceedings against any other
party to this Release. If any such claim or proceeding results in any claim or
proceeding against another party to this Release, then the party bringing such
claim or proceeding shall indemnify and save harmless the other party from all
resulting liabilities, obligations and costs.

4.      The parties, and each of them, hereby represent that they are the only
parties entitled to the consideration expressed in this Mutual Release, and that
they have not assigned any right of action released hereby to any other firm,
corporation or person.

5.      Each of the parties to this Mutual Release acknowledges that such party
has read this document and fully understands the terms of this Mutual Release,
and acknowledges that this Mutual Release has been executed voluntarily after
either receiving independent legal advice, or having been advised to obtain
independent legal advice and having elected not to do so.

6.      This Mutual Release is governed by the laws of British Columbia, and the
parties attorn to the jurisdiction of the Courts of British Columbia with regard
to any dispute arising out of this Mutual Release.

7.      It is understood and agreed that this Mutual Release does not constitute
an admission of liability on the part of any party.

--------------------------------------------------------------------------------

2

8.      This Mutual Release may be signed in any number of counterparts, each of
which shall be deemed to be an original and all of which taken together shall
constitute one and the same document. Execution and delivery of this document by
fax shall constitute effective execution and delivery. Execution of this
document by a corporation shall be effective notwithstanding that its corporate
seal is not affixed hereto.

DATED for reference this 3rd day of May, 2011.

Lithium Exploration Group Inc.
Per:             /s/ Alexander Walsh     Authorized Signatory         Beeston
Enterprises Ltd.
Per:             /s/ Michael Upham     Authorized Signatory  


--------------------------------------------------------------------------------